               Case 1:19-cv-03149-KBJ Document 7 Filed 11/29/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    CARTER PAGE,

                         Plaintiff,
                                             Civil Action No.: 19-cv-03149 (KBJ)
    v.

    U.S. DEPARTMENT OF JUSTICE,

                         Defendant.

                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                          MOTION FOR AN EXTENSION OF TIME
          1.      Plaintiff Dr. Carter Page, pro se, objects to the motion by the Department of

Justice (“DOJ”) for an extension of time (ECF, No. 6) to respond to the Complaint (ECF, No. 1).

Whereas DOJ plans imminent further violations of Plaintiff’s legal and Constitutional rights

including the Privacy Act of 1974 over the interim period1 and prior to completion of any

prerequisite 5 U.S.C. § 552a(d)(2) reviews (Id., Compl., at ¶ 10), Defendant’s motion should be

denied.

          2.      The original causes of action for this litigation stemmed in part from DOJ’s illegal

dissemination of the Defendant’s fraudulent FISA affidavits to the New York Times in July 2018

against the Plaintiff’s consent (Compl., ECF No. 1, at ¶¶ 7, 22, 26, et al). Rather than remedy

this alleged criminal activity [5 U.S.C. § 552a(i)(1)], associates of the Defendant over recent

days have against the Plaintiff’s consent now illegally leaked to this same newspaper alleged

details surrounding the draft DOJ Inspector General FISA Abuse report2 – a historic forthcoming


1
  Charles Creitz, “Graham: DOJ watchdog's FISA report will be released Dec. 9,” Fox News,
November 20, 2019.
2
  Adam Goldman and Charlie Savage, “Report Is Said To Clear F.B.I. Of Bias Claims,” New
York Times, November 23, 2019, page A1. Adam Goldman, “Review of Russia Inquiry Is
Expected to Say F.B.I. Did Not Spy on Trump,” New York Times, November 28, 2019, A19. See
            Case 1:19-cv-03149-KBJ Document 7 Filed 11/29/19 Page 2 of 3



document encompassing a system of records regarding the Plaintiff [5 U.S.C. § 552a(a)(5)]

which represented another initial cause of action for this litigation (Compl., at ¶¶ 8-11, 26, et al).

       3.      Over recent weeks, Plaintiff has been in correspondence with the U.S. Senate

Judiciary Committee and in negotiations with the Defendant in a final attempt to find an interim

solution which minimizes further damage to Dr. Page and protects him against subsequent

violations of his rights while still allowing essential disclosures about the Defendant’s crimes.

Underscoring the broader implications of this matter, Judge Emmet G. Sullivan on Wednesday

granted a Joint Motion to modify the schedule for a case related to these highly anticipated

disclosures surrounding the underlying FISA abuse against Dr. Page (U.S.A. v. Michael T. Flynn,

17-cr-00232-EGS, D.D.C., granting ECF No. 140). To the extent that an amicable solution is not

reached by early the week of December 2, 2019, Plaintiff intends to file an emergency injunction

motion to help mitigate the impact of further criminal activity by the Defendant.

       4.      On Monday, this Court confirmed that Article II authorities: “do not have

subjects, bound by loyalty or blood, whose destiny they are entitled to control.” (Committee on

the Judiciary v. McGahn, 19-cv-02379-KBJ, D.D.C., ECF No. 46, p. 116). But characteristic of

the Defendant’s Orwellian overreach, DOJ has instead continued to exercise an even greater

level of absolute control entailing life-threatening damages against the Plaintiff, stemming from

the United States Government’s incessant violations of the Privacy Act of 1974 and other alleged

criminal activity. Denial of the Defendant’s request for any such further unnecessary delays

(ECF, No. 6) may represent an initial step towards restoring the rule of law.

Dated: November 29, 2019                               Very respectfully,
                                                       By: 1/s/ Carter Page             1
                                                       Carter Page, Ph.D.


also Katherine Rodriguez, “Jason Chaffetz: NYT Pre-Spinning of Inspector General Report
‘True to Script’ for Democrats,” Breitbart, November 28, 2019.
                                                  2
Case 1:19-cv-03149-KBJ Document 7 Filed 11/29/19 Page 3 of 3



                                 c/o Global Natural Gas Ventures LLC
                                 101 Park Ave., Suite 1300
                                 Oklahoma City, OK 73102
                                 Phone (405) 825-0172




                             3
